Citation Nr: 1425635	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  04-39 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
REMAND

The Veteran served on active duty from April 1982 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  (Following a remand in July 2009, in part to schedule a Board hearing, the appellant testified at a hearing held before the undersigned member of the Board in June 2013.  A transcript of the hearing has been associated with the file.)

In September 2013 this matter was previously remanded to the Agency of Original Jurisdiction (AOJ).  The purpose of the remand was to ensure that complete service treatment records are obtained in light of evidence, such as the Veteran's June 2013 testimony and a November 1982 Medical Board report, pointing to the existence of additional service treatment records potentially pertinent to this claim.  The remand also directed the RO to consider the appropriateness of additional development or adjudication under the criteria governing pre-existing conditions, pending the outcome of this requested development.  

The AOJ prematurely returned this matter to the Board without seeking for the additional service treatment records.  Thus, to ensure that the directives from the Board's September 2013 remand have been substantially complied with, this matter must be returned to the AOJ to complete its development of this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should take appropriate steps to secure all complete service treatment records or alternative records for the Veteran through official channels, including the NPRC or any other appropriate source, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29.  Any and all records obtained should be associated with the claims file, specifically including any entrance examination or report of medical history stemming from an attempt to join the Army in 1979 and complete records of inpatient hospitalization at Balboa Naval Hospital for psychiatric symptoms in September 1982 and October 1982. 

2.  Following completion of the above development, the AOJ should readjudicate the Veteran's application to reopen.  If it is determined that relevant service department records have been received under 38 C.F.R. § 3.156(c), the underlying claim of service connection should be considered on a de novo basis, without regard to the finality of a 1983 denial.  Additional evidentiary development as deemed necessary should be undertaken, including obtaining a medical opinion if questions regarding preexistence or aggravation remain unanswered.  Specific consideration should be given to the presumption of sound condition, see 38 U.S.C.A. § 1111, and whether the evidence shows that a psychiatric disability clearly and unmistakably pre-existed military service and clearly and unmistakably was not aggravated during service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

